Case 21-50317-JTD   Doc 20   Filed 05/28/21   Page 1 of 3
Case 21-50317-JTD   Doc 20   Filed 05/28/21   Page 2 of 3




                    Exhibit A
                                              Case 21-50317-JTD        Doc 20      Filed 05/28/21   Page 3 of 3

                                                                         Exhibit A
                                                                   Served via Electronic Mail
                        Name                                           Attention                            Address 1                          Email
                                                                                                Attn: Thomas E. Hanson, Jr. &        thanson@btlaw.com
Bahram Nour-Omid & Learnicon LLC                      c/o Barnes & Thornburg LLP                Kevin G. Collins                     kcollins@btlaw.com
                                                                                                                                     smichelman@mrllp.com
                                                                                                Attn: Sanford L. Michelman, Mona     mhanna@mrllp.com
                                                                                                Z. Hanna, Howard I. Camhi, &         hcamhi@mrllp.com
Bahram Nour-Omid & Learnicon LLC                      c/o Michelman & Robinson LLP              Alexander R. Safyan                  asafyan@mrllp.com
                                                                                                                                     joneill@pszjlaw.com
                                                                                                Attn: James E. O'Neill & Steven W.   sgolden@pszjlaw.com
CarbonLite Holdings LLC                               c/o Pachulski Stang Ziehl & Jones LLP     Golden                               efile1@pszjlaw.com
Orion Energy Credit Opportunities Fund II LP, Orion
Energy Credit Opportunities Fund II PV LP, & Orion                                                                                  eric.leon@lw.com
Energy Credit Opportunities Fund II GPFA LP           c/o Latham & Watkins LLP                  Attn: Eric Leon & Mateo de la Torre mateo.delatorre@lw.com
Orion Energy Credit Opportunities Fund II LP, Orion                                                                                 rbrady@ycst.com
Energy Credit Opportunities Fund II PV LP, & Orion                                              Attn: Robert S. Brady, Edwin J.     eharron@ycst.com
Energy Credit Opportunities Fund II GPFA LP           c/o Young Conaway Stargatt & Taylor LLP   Harron, & Kara Hammond Coyle        kcoyle@ycst.com




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                          Page 1 of 1
